DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is drawn to “The non-transitory machine-readable storage medium according to claim 512,” (emphasis added).  This is confusing, because claim 12 is drawn to a “printing system,” not a non-transitory machine-readable storage medium.  Because the metes and bounds of claim 14 cannot be ascertained with certainty, claim 14 is rendered indefinite.
For examination purposes, claim 14 will be interpreted as being dependent upon claim 13, which is drawn to a non-transitory machine-readable storage medium.
Claim 15, which is also drawn to the non-transitory machine-readable storage medium, is rendered indefinite due to its dependence upon claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (US 2012/0033263, hereinafter “Rich”) in view of Kondo et al. (US 2010/0201726, hereinafter “Kondo”).
Regarding claim 1, Rich teaches a method of calibrating optical density of a reflective color fluid (metallic silver ink) to be 5deposited on a substrate, comprising: 
depositing a quantity of keying color fluid (Cyan, but note that the other CMYK colors may be used; ¶ 59) on a first region of the (glossy) substrate (Figs. 3(a)-3(b), ¶¶ 57-58); 
applying a voltage level to a reflective color fluid application device (a voltage level must be applied to a piezo ink jet printing head in order for it to function as intended; ¶¶ 40, 57); 
depositing, in response to the voltage level applied, a quantity of 10reflective color fluid (metallic silver ink) on the first region of the substrate, on top of the deposited keying color fluid (Figs. 3(a)-3(b), ¶ 57), and on a second region a region containing only metallic silver ink on a glossy substrate) (Figs. 2(a)-2(b), ¶ 56), the reflective color fluid having a higher reflectivity than the keying color fluid (the reflectivity of metallic silver is surely higher than cyan, as the metallic silver is used to impart shine to a print; ¶ 32); 
performing reflectance measurements (Reflectance %) of the first region and of the second region (Figs. 2(a)-2(b) and 3(a)-3(b), ¶¶ 56-57); 
15performing an optical density calculation as a function of the reflectance measurements (i.e., quantifying nearly any packaging printing effect that uses metallic inks (¶ 43), adjusting the appearance of metallics using halftoning or under or overprinting of a CMYK color (¶ 44), finding a metallic formula which simultaneously matches a product standard for both the solid color and at one or more tone steps between the full tone (solid) and the unprinted substrate (¶ 47), changing either the under color or the halftone level or both to achieve an appearance that is similar to the normal and commercially desired appearance (¶ 49), determining the tint of the package (¶ 63), and estimating the toner value for the metallic ink (¶ 64) would involve performing some kind of optical density calculation as a function of the reflectance measurements in order to control the tone/halftone, etc., to achieve the desired result); 
 varying the reflective color fluid application device such that coverage tones of the reflective color fluid/metallic silver ink are changed in response to said optical density calculation until the optical density calculation is within a calibrated range  of optical densities (i.e., until an appearance is judged to be okay) (see Fig. 6, ¶¶ 62-66; steps 635-655 are repeated until a 100% match with desired shininess and tone are achieved).
Rich differs from the claimed invention in the following ways:
(i) Rich does not explicitly teach depositing a quantity of reflective color fluid on the same substrate which holds the reflective color fluid on top of the keying color fluid.  
(ii) Rich is silent regarding how the reflective color fluid application device is varied such that the coverage tones of the reflective color fluid/metallic silver ink are changed, and therefore fails to teach varying the voltage level applied to the reflective color fluid application device in response to said optical density calculation.
Regarding point (i), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the image containing only the reflective color fluid on the same substrate as the image containing the reflective color fluid on top of the keying color fluid.  One would have been motivated to make this modification in order to conserve paper.
Regarding point (ii), Kondo teaches varying the driving voltage of a piezo ink jet head in order to vary optical density (¶¶ 62, 77, 81, 93-94).  Kondo further teaches performing a density calculation (average density) as a function of measured values and calculating a correlation between driving voltage and average density for every ink color (¶¶ 96-104).  
Utilizing the teachings of Kondo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rich to include varying the voltage level applied to the reflective color fluid application device in response to said optical density calculation.  One of ordinary skill would have recognized that this modification would enable the reflective color fluid application device to change the density of the reflective color and allow the apparatus to perform as intended.
Regarding claim 2, modified Rich teaches the method according to claim 1, but does not explicitly teach wherein depositing an initial quantity of reflective color fluid comprises depositing one part of the initial quantity during a first deposition pass and the other part of the initial quantity during a second deposition pass.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rich to include wherein depositing an initial quantity of reflective color fluid comprises depositing one part of the initial quantity during a first deposition pass and the other part of the initial quantity during a second deposition pass.  It would have been obvious to do so, since Rich teaches forming the image containing only the reflective color fluid separately from the image containing both the keying color fluid and the reflective color fluid.  Further, depositing one part of the initial quantity (the part which would cover over the keying color fluid) during a first deposition pass and the other part of the initial quantity (the part which would be deposited directly onto the substrate) during a second deposition pass would yield the same result.
Regarding claim 4, modified Rich teaches the method according to claim 1, wherein depositing a quantity of keying 5color fluid comprises applying a voltage level to a keying color fluid application device, the quantity of keying color fluid corresponding to the applied voltage level (a voltage level must be applied to a piezo ink jet printing head in order for it to function as intended; Rich ¶¶ 40, 57).
Regarding claim 5, modified Rich teaches the method according to claim 1, wherein varying the voltage level 10comprises monotonically increasing the voltage level in subsequent fluid depositions and performing reflectance measurements of the first region and of the second region deposited with increased quantities of reflective color fluid during each subsequent fluid deposition (see Rich Figs. 2(a)-2(b) and 3(a)-3(b), ¶¶ 56-57; the metallic silver on glossy substrate alone has 4 different coverage tones of 25% to 100%, and the 5% cyan beneath metallic silver on glossy substrate also has 4 different coverage tones of 25% to 100%, and any one increase of the voltage level to increase the amount of metallic silver toner would meet the limitation of monotonically increasing the voltage level).
Regarding claim 6, modified Rich teaches the method according to claim 1, wherein depositing a quantity of reflective color fluid comprises depositing a quantity of reflective metallic color fluid (Rich ¶ 57).
Regarding claim 7, modified Rich teaches the method according to claim 6, wherein depositing a quantity of 20reflective metallic color fluid comprises depositing a quantity of reflective silver color fluid (Rich ¶ 57). 
Regarding claim 8, modified Rich teaches the method according to claim 1, wherein depositing a quantity of keying color fluid comprises depositing a quantity of black color fluid (Rich ¶ 59).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 2012/0033263) in view of Kondo (US 2010/0201726) as applied to claim 1, and further in view of Ai (US 2013/0164004).
Regarding claim 3, modified Rich teaches the method according to claim 1, wherein performing an optical density calculation comprises calculating a first optical density value of the first region as a function of reflectance measurements of the first region; 30and calculating a second optical density value of the second region as a function of reflectance measurements of the second region WO 2019/190546PCT/US2018/02534112(the first and second density values would be required to determine the proper density for the image containing only the reflective colored ink and for the image containing both the reflective and keying colored ink, in order to determine the densities quantifying nearly any packaging printing effect that uses metallic inks (¶ 43), adjusting the appearance of metallics using halftoning or under or overprinting of a CMYK color (¶ 44), finding a metallic formula which simultaneously matches a product standard for both the solid color and at one or more tone steps between the full tone (solid) and the unprinted substrate (¶ 47), changing either the under color or the halftone level or both to achieve an appearance that is similar to the normal and commercially desired appearance (¶ 49), determining the tint of the package (¶ 63), and estimating the toner value for the metallic ink (¶ 64); see also Figs. 2(a)-2(b) and 3(a)-3(b)).
Modified Rich fails to teach subtracting the calculated second optical density value from the calculated first optical density value.
Ai teaches performing an optical density calculation by finding an optical density of a first region comprising a single type of toner (cyan) and a second region comprising a layering of the toner with another type of toner (transparent), and then finding a difference ΔN between the densities in order to control density changes due to layering of toners (Fig. 19, ¶¶ 131-134).
 Utilizing the teachings of Ai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Rich to include subtracting the calculated second optical density value from the calculated first optical density value.  One would have been motivated to make this modification in order to enable the apparatus to print at a proper density when printing with layered toners.

Claim(s) 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 2012/0033263) in view of Ai (US 2013/0164004).
Regarding claim 9, Rich teaches a printing system comprising a printer (¶ 40), a spectrophotometer (¶ 53) and a controller (although not explicitly disclosed, a printer comprising the following elements must be present in order for the apparatus to function as intended), the controller comprising a processor, a data storage coupled to the processor and an instruction set to cooperate with the processor and the data storage to: 30
print first and second areas on a print media (glossy substrate), the first printed areas comprising reflective color material (metallic silver ink; ¶ 56), the second printed areas comprising the reflective color material (metallic silver ink) on top of a keying color material (cyan ink, but note that the other CMYK colors may be used; ¶ 59) (¶¶ 57-58);WO 2019/190546PCT/US2018/025341 13and 
receive from the spectrophotometer optical density measurement values of the first and second printed areas (Figs. 2(a)-2(b) and 3(a)-3(b); ¶¶ 56-58).
Rich fails to teach calculating a difference between the received optical density measurement values of the first and second printed areas, and 5varying the amount of the reflective color material in response to the calculated difference.
Ai teaches performing an optical density calculation by finding an optical density of a first region comprising a single type of toner (cyan) and a second region comprising a layering of the toner with another type of toner (transparent), and then finding a difference ΔN between the densities in order to control density changes due to layering of toners (Fig. 19, ¶¶ 131-134).
 Utilizing the teachings of Ai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the printing system of Rich to include calculating a difference between the received optical density measurement values of the first and second printed areas, and 5varying the amount of the reflective color material in response to the calculated difference.  One would have been motivated to make this modification in order to enable the apparatus to print at a proper density when printing with layered toners.
Regarding claim 11, modified Rich teaches the printing system according to claim 9, the reflective color fluid application device comprising a silver color ink application device (Rich ¶ 55).
Regarding claim 12, modified Rich teaches the printing system according to claim 8, comprising a media path, the 20media path to move the printing media from the printer to the spectrophotometer and out of the printing system (see Rich ¶¶ 56-58; although the exact structure of the system is not disclosed, a media path to move the printing media from the printer to the spectrophotometer and out of the printing system must be present, even if a user must move the printing media from the printer to the spectrophotometer and out).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 2012/0033263) in view of Ai (US 2013/0164004) as applied to claim 9, and further in view of Kondo (US 2010/0201726).
Regarding claim 10, modified Rich teaches the printing system according to claim 9, comprising a reflective color fluid application device (piezo head ink jet; ¶ 40); 10a keying color fluid application device (piezo head ink jet; ¶ 40); and a voltage controller coupled to the reflective color fluid application device and to the keying color fluid application device (a voltage controller coupled to the color fluid application devices must be present in order for the piezo color fluid application devices to function as intended; ¶¶ 40, 57). 
Modified Rich does not explicitly disclose wherein the printing density is varied by instructing the voltage controller to vary the voltage level of the reflective color fluid application device.
Kondo teaches varying the driving voltage of a piezo ink jet head in order to vary optical density (¶¶ 62, 77, 81, 93-94).  Kondo further teaches performing a density calculation (average density) as a function of measured values and calculating a correlation between driving voltage and average density for every ink color (¶¶ 96-104).  
Utilizing the teachings of Kondo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the printing system of Rich to include varying the voltage level applied to the reflective color fluid application device in order to vary the printing density.  One of ordinary skill would have recognized that this modification would enable the reflective color fluid application device to change the density of the reflective color and allow the apparatus to perform as intended.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 2012/0033263) in view of Narumi et al. (US 2016/0347051, hereinafter “Narumi”).
Regarding claim 13, Rich teaches a non-transitory machine-readable storage medium encoded with instructions executable by a processor (an inkjet printing system is described in ¶¶ 31-32, and although the storage medium and processor are not explicitly described, these elements would be necessary for the inkjet printer to function as intended), the machine-readable storage medium 25comprising: 
instructions to print metallic silver ink; ¶ 56) on first areas of a print media (glossy substrate) (¶¶ 55-56) followed by reflective color lines on second areas of the print media, the second areas already printed with a keying color fluid (cyan ink, but note that the other CMYK colors may be used; ¶ 59) (¶¶ 57-58), the reflective color lines having a reflectivity higher than the reflectivity of the keying 30color lines (the reflectivity of metallic silver is surely higher than cyan or other ink colors, as the metallic silver is used to impart shine to a print; ¶ 32); 
instructions to measure optical density of the first areas and of the second areas using a spectrophotometer (Figs. 2(a)-2(b) and 3(a)-3(b); ¶¶ 56-58); and
instructions to vary color density of the reflective color lines as a function of the measured optical density of the first and second areas (the color density/coverage toners of the reflective color lines are varied in at least 4 different percentage steps; ¶ 56).
Rich fails to teach instructions to print 
Narumi teaches forming an alternating pattern 182fe (Fig. 18) of reflective color lines 1712 (comprising transparent ink CL; ¶¶ 64, 128) on first areas of a print media 1701 (Fig. 17D2; ¶ 116) (areas not including patches 1711) followed by reflective color lines on second areas of the print media (areas including patches 1711), the second areas already printed with a keying color fluid (“K” or black ink; ¶¶ 37, 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rich such that the machine-readable storage medium contains instructions to print an alternating pattern of reflective color lines on first areas of a print media followed by reflective color lines on second areas of the print media, as taught by Narumi.  One would have been motivated to make this modification in order to form the image containing only the reflective color fluid on the same substrate as the image containing the reflective color fluid on top of the keying color fluid, which would conserve paper.
Regarding claim 14 as best understood, modified Rich teaches the non-transitory machine-readable storage medium according to claim 513, comprising instructions to print silver color lines on the first areas and silver color-on-black color lines on the second areas (although cyan is used as an example, other CMYK colors may be used; Rich ¶¶ 55-59).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 2012/0033263) in view of Narumi (US 2016/0347051) as applied to claim 14, and further in view of Kondo (US 2010/0201726).
Regarding claim 15, modified Rich teaches the non-transitory machine-readable storage medium according to claim 14, but fails to teach instructions to change a voltage controlling printing of the silver 10color lines when a difference between the optical density of the first and second areas is above a threshold.
Kondo teaches varying the driving voltage of a piezo ink jet head in order to vary optical density (¶¶ 62, 77, 81, 93-94).  Kondo further teaches performing a density calculation (average density) as a function of measured values and calculating a correlation between driving voltage and average density for every ink color (¶¶ 96-104).  
Utilizing the teachings of Kondo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instructions of modified Rich to include changing a voltage controlling printing of the silver 10color lines when a difference between the optical density of the first and second areas is above a threshold.  One of ordinary skill would have recognized that this modification would enable the reflective color fluid application device to change the density of the reflective color and allow the apparatus to perform as intended.

Note: the following rejections are based upon a different interpretation of the claimed “second region.”

Claim Rejections - 35 USC § 103
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 2012/0033263) in view of Kondo (US 2010/0201726).
Regarding claim 1, Rich teaches a method of calibrating optical density of a reflective color fluid (metallic silver ink) to be 5deposited on a substrate, comprising: 
depositing a quantity of keying color fluid (Cyan, but note that the other CMYK colors may be used; ¶ 59) on a first region (any part of a region containing 5% tone value of cyan) of the (glossy) substrate (¶¶ 57-58); 
applying a voltage level to a reflective color fluid application device (a voltage level must be applied to a piezo ink jet printing head in order for it to function as intended; ¶¶ 40, 57); 
depositing, in response to the voltage level applied, a quantity of 10reflective color fluid (metallic silver ink) on the first region of the substrate, on top of the deposited keying color fluid (Figs. 3(a)-3(b), ¶ 57), and on a second region of the substrate (another part of the region containing 5% tone value of cyan, note that the claims do not set forth that the second region must only contain reflective color fluid) (Figs. 3(a)-3(b), ¶ 58), the reflective color fluid having a higher reflectivity than the keying color fluid (the reflectivity of metallic silver is surely higher than cyan, as the metallic silver is used to impart shine to a print; ¶ 32); 
performing reflectance measurements (Reflectance %) of the first region and of the second region (Figs. 3(a)-3(b), ¶ 57); 
15performing an optical density calculation as a function of the reflectance measurements (i.e., quantifying nearly any packaging printing effect that uses metallic inks (¶ 43), adjusting the appearance of metallics using halftoning or under or overprinting of a CMYK color (¶ 44), finding a metallic formula which simultaneously matches a product standard for both the solid color and at one or more tone steps between the full tone (solid) and the unprinted substrate (¶ 47), changing either the under color or the halftone level or both to achieve an appearance that is similar to the normal and commercially desired appearance (¶ 49), determining the tint of the package (¶ 63), and estimating the toner value for the metallic ink (¶ 64) would involve performing some kind of optical density calculation as a function of the reflectance measurements in order to control the tone/halftone, etc., to achieve the desired result); 
varying the reflective color fluid application device such that coverage tones of the reflective color fluid/metallic silver ink are changed in response to said optical density calculation until the optical density calculation is within a calibrated range  of optical densities (i.e., until an appearance is judged to be okay) (see Fig. 6, ¶¶ 62-66; steps 635-655 are repeated until a 100% match with desired shininess and tone are achieved).
Rich is silent regarding how the reflective color fluid application device is varied such that the coverage tones of the reflective color fluid/metallic silver ink are changed, and therefore fails to teach varying the voltage level applied to the reflective color fluid application device in response to said optical density calculation.
Kondo teaches varying the driving voltage of a piezo ink jet head in order to vary optical density (¶¶ 62, 77, 81, 93-94).  Kondo further teaches performing a density calculation (average density) as a function of measured values and calculating a correlation between driving voltage and average density for every ink color (¶¶ 96-104).  
Utilizing the teachings of Kondo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rich to include varying the voltage level applied to the reflective color fluid application device in response to said optical density calculation.  One of ordinary skill would have recognized that this modification would enable the reflective color fluid application device to change the density of the reflective color and allow the apparatus to perform as intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLA J THERRIEN/Primary Examiner, Art Unit 2852